
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21



Summary Description of Commission Compensation
of Senior Vice President of World-Wide Sales for
FEI COMPANY


        FEI Company's Vice President World-Wide Sales is also an executive
officer of FEI. In addition to base-pay, eligibility for participation in FEI's
management bonus plan and equity-based compensation, the Senior Vice President
of World-Wide Sales is eligible for a commission on system bookings. The
commission payment for the Senior Vice President of World-Wide Sales is based on
a percentage of total company system bookings for the fiscal year. He is also
assigned a quota based on targeted total system bookings. For any systems
bookings above100% of quota, an increased commission percentage is paid.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.21



Summary Description of Commission Compensation of Senior Vice President of
World-Wide Sales for FEI COMPANY
